f`:

AO 440 [Rev. 12f09) Surnmons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Tennessee

David Earl Mil|er, Nicho|as Todd Sutton,
Stephen Michaet West, and Terry Lynn King,

 

wasan

V.

Tony Par|<er, Commissioner. TN Dept. of
Corrections, and Tony Mays, Warden, RMS|.

Civil Action No. 3:18-1234

 

\.,/\\./\\_/\\_i'\-_F\\./\h_/

Dejéndant

SUMIVIONS lN A CIVIL ACTION

To: (Defendanr ’s name and address Tony C. Parker, Commissioner of Corrections
Tennessee Depa:tment of Correction
Rachel Jackson Bui|ding
Sixth F|oor
Naashvil|el TN 37243-0465
(615) 741-1000

A lawsuit has been filed against you. .\

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federai Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Stephen M_ Kissinger

Aseistant Federai Community Defender
800 South Gay Street, Suite 2400
Knoxvi||e, TN 37929-9714

{865] 637-79?9
Stephen_Kissinger@fd.org

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

 

CLERK OF COURT

Date: 1 1!06!2018

 

S:`g)ramre oj’lz.`ferk or Da£mjv C¢'er'k

 

SEHVlCE COPY

Case 3:18-cv-01234 Document 21 Filed 11/16/18 Page 1 of 2 Page|D #: 1709

~_.__

Ser_vice"' ccepted on beha|\
"I

_ f Of `\
AO 440 (Rev. 12109} Summons in a Civil Action (Page 2) De en €i£'mi n

Civil Action No.

_l on y
mi ,s) _
PROOF OF SERVICE P/

(Tkis section should not bejiled with the court unless required by Fed. R. Civ. P. 4 (D)

    
 

  

  

 

This summons for maine ofz'ndividaaland:irle, :far:y) fog
was received by me on (da:e)

~{ 6 ,Z?s)f¢'/€, Cvmmiss;ar/£g as C@aaac);;,o\¢,
den / o/ '

El I personally served the summons on the individual at (piace)

 

on (da:e)

 

;OI`

ij I left the summons at the individual’s residence or usual place of abode with (mzme)

___________

, a person of suitable age and discretion who resides there,
, and mailed a copy to the individual’s last known address; or

LI(I served the summons on maine ofindividua!) ’AAC iii B: {15_ 922 !Q!' cl ess '§. ?-M , who is

designated by law to accept service of process on behalf of mem

wfegeeee) 0//-1 ;».r ar -,f/€ 722/wars
hra/war dsi/cwa nos Re/Paxre< 011 see cream .»g range er

\:I I returned the summons unexecuted because

 

Ol'l (daie)

 

;or

 

ij O“[hel' (spec§tj)):

My fees are $ for travel and $ for services, for a total of $ 0 00

I declare under penalty of perjury that this information is true.

Date: JE 5 {\L immUL D. ijl`ia».r;,iJ.

S er ’s signature

F&dfs n. GKAD»I. ?Kaa¢;ss --S`e’X/M_

rinred name and title

LEGAL PRocsss or mmsssss
1321 MURFRsssBoRoPIKE, srs 511 "
NASHWLLE, m ann
tennessee
Server 'S address

Additional information regarding attempted service, etc:

   

Page 2 of 2 Page|D #: 1710

